

 S899 ENR: Veterans Providing Healthcare Transition Improvement Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Wednesday, the third day of January, two thousand and
			 eighteenS. 899IN THE SENATE OF THE UNITED
		  STATESAN ACTTo amend title 5, United States Code, to ensure that the requirements that new Federal
			 employees who are veterans with service-connected disabilities are
			 provided leave for purposes of undergoing medical treatment for such
			 disabilities apply to certain employees of the Veterans Health
 Administration.1.Short titleThis Act may be cited as the Veterans Providing Healthcare Transition Improvement Act.2.Disabled veteran leave for health-care professionals in Veterans Health Administration(a)In generalSection 6329(d)(1) of title 5, United States Code, is amended to read as follows:(1)the term employee has the meaning given such term in section 2105, and includes—(A)an officer or employee of the United States Postal Service or the Postal Regulatory Commission; and(B)notwithstanding subsection (a) of section 7421 of title 38, an individual occupying a position listed in subsection (b) of such section;.(b)ApplicabilityWith respect to a position listed in section 7421(b) of title 38, United States Code, the amendment made by subsection (a) shall apply to any individual appointed to such a position on or after the date of enactment of this Act.Speaker of the House of RepresentativesVice President of the United States and President of the Senate